Case 1:19-cv-00510-DDD-MEH Document 48-1 Filed 02/21/20 USDC Colorado Page 1 of 2

THE UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO

Civil Action No. 1:19-cv-00510-DDD-MEH

OTTER PRODUCTS, LLC, and
TREEFROG DEVELOPMENTS, INC.,

Plaintiffs/Counter-Defendants,
We

TRIPLENET PRICING, INC.,
Defendant/Counter-Claimant,
and
TRIPLENETPRICING LLC,
ERIC SYPES, and
JOHN DOES 1-10, individually or as corporate/business entities,

Defendants.

 

DECLARATION OF KEVIN MCPHERSON IN SUPPORT OF PLAINTIFFS’ REPLY
TO MOTION FOR PARTIAL SUMMARY JUDGMENT ON PLAINTIFFS’ CLAIMS
AND FOR SUMMARY JUDGMENT ON ALL OF DEFENDANT TRIPLENET PRICING
INC.’S COUNTERCLAIMS

 

I, Kevin McPherson, make the following declaration in support of the Reply to Motion for
Partial Summary Judgment filed by Plaintiffs/Counter-Defendants Otter Products, LLC and
TreeFrog Developments, Inc. (collectively, “Plaintiffs”) in the above-captioned matter.

1. I am Senior Director of Brand Protection and Corporate Counsel for Otter Products,
LLC. I have personal knowledge of the facts in this Declaration and, if called as a witness, could
and would testify to such facts under oath.

a. Attached as Exhibit 8 to my declaration in support of Plaintiffs’ Motion for Partial

Summary Judgment (“MSJ”) were true and correct copies of the warranty statements for
Case 1:19-cv-00510-DDD-MEH Document 48-1 Filed 02/21/20 USDC Colorado Page 2 of 2

OtterBox® and LifeProof®-brand products. Exhibit 8 included Word versions of the OtterBox®
and LifeProof warranties and a printout of those same warranties from the otterbox.com and
lifeproof.com websites (https://www.otterbox.com/en-us/warranty-full.html and
https://www. lifeproof.com/en-us/global-warranty.html).

3, OtterBox® and LifeProof®-brand products also come with hard copies of those
warranty statements inside product packaging like the scanned document that Defendant Triplenet
Pricing Inc. filed with the Court as “Exhibit 21” to its Answering Brief in Opposition to Plaintiffs’
MSJ (ECF 44 at 20-22).

4. The warranty language in Triplenet’s Exhibit 21 is identical to the warranty
language in Exhibit 8 to Plaintiffs’ MSJ.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on February 20, 2020, in Fort Collins, Colorado.

ny e/a

Kevin McPherson
